Mr. Chief Justice Breese delivered the opinion of the Court: We can hardly appreciate the objection taken to the verdict and judgment in this case. Manufacturers and dealers in whiskey, as the plaintiffs were, are presumed to know, and do know, the value of the article in which they deal, in every market to which they send it. This whiskey was shipped to St. Louis; there were 1,264 gallons, confined in thirty barrels, and the witness stated it was then worth $2.25. The jury had a right to understand that this value applied to the gallon and not to the barrel, and so would any person understand it when talking of its market value. A fair construction of the evidence would apply this value to the market at St. Louis, to which place it was destined. The evidence sustains the verdict, and the judgment must be affirmed. Judgment affirmed.